UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to China Ginseng Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-3348253 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1562 Jie Fang Great Road 16 FLZhongji Building,Suite 1062-1063 Nanguan District, Changchun City, China (Address of principal executive offices) (Zip Code) Registrant’s telephone (01186) 43188952022 SEC File Number:000-54072 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interative Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated file o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of May 20, 2014 there were 44,397,297 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I —FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation. 3 Item 3. Quantitative and Qualitative Disclosure about Market Risk 13 Item 4. Controls and Procedures. 13 PART II —OTHER INFORMATION Item 6. Exhibits. 14 PART I — FINANCIAL INFORMATION Contents Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and June 30, 2013 F-2 Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended March 31, 2014 and 2013 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2014 and 2013 (Unaudited) F-4 Notes to Consolidated Financial Statements, March31, 2014 (Unaudited) F-6 F-1 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory Due from related parties Prepaid expenses Total Current Assets 　 　 　 PROPERTY AND EQUIPMENT, net 　 　 　 OTHER ASSETS 　 　 Ginseng crops, non-current portion - Intangible assets-patents, net - Investments Deferred income tax asset Total Assets $ $ 　 　 　 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES 　 　 Note payable – building purchase $ $ Note payable 6,064,333　 Notes payable – related parties Accounts payable Accrued expenses Taxes payable Payments received in advance Total Current Liabilities OTHER LIABILITIES 　 　 Note payable – building purchase, net of current portion - Liabilities of discontinued operations Payable to farmers Total Liabilities 　 　 　 STOCKHOLDERS’ DEFICIT 　 　 Common Stock, $0.001 par value; 50,000,000 shares authorized; 44,397,297 shares issued and outstanding at March 31, 2014 and June 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to consolidated financial statements. F-2 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended For the Nine Months Ended March 31, March 31, 　 　 　 　 REVENUES $
